Citation Nr: 1236285	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a status post left knee surgery, patellofemoral syndrome.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right shoulder impingement syndrome. 

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 2004 to February 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a subsequent January 2010 rating decision, the RO granted an increased 10 percent initial evaluation for service-connected residuals of a status post left knee surgery, patellofemoral syndrome.  

The Veteran testified at a June 2012 Board personal hearing in Newark, New Jersey (Travel Board).  The hearing transcript has been associated with the claims file.  

While the RO has denied service connection for tinnitus of both the right ear and the left ear, the schedule of ratings for the ear provides that only a single evaluation is assignable for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6202 (2011).  The Board has accordingly consolidated those issues as entitlement to service connection for tinnitus. 

In February 2010 and March 2010 substantive appeals (VA Form 9), the Veteran indicated that he was only appealing the denial of service connection for tinnitus, right shoulder impingement syndrome, hypertension, and the assigned rating for residuals of a status post left knee surgery.  A substantive appeal was not filed with respect to the denial of service connection for a right knee disability, chest pain, a right hand disability, temporomandibular joint dysfunction, or migraine headaches.  The Veteran and his representative clarified during a June 2012 Travel Board hearing that the correct issues on appeal are entitlement to a higher initial evaluation for residuals of a status post left knee surgery and service connection for tinnitus, right shoulder impingement syndrome, and hypertension.  Therefore, the issues of entitlement to service connection for a right knee disability, chest pain, a right hand disability, temporomandibular joint dysfunction, and migraine headaches are not on appeal before the Board.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997); cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The issues of entitlement to (1) an initial evaluation in excess of 10 percent for residuals of a status post left knee surgery, patellofemoral syndrome, (2) service connection for hypertension, to include as secondary to service-connected PTSD, and (3) service connection for right shoulder impingement syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is not etiologically related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a February 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The February 2009 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA treatment records, VA examinations, and Board hearing transcript have been associated with the claims file.  During the June 2012 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help identify any outstanding treatment for his claimed disabilities.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

A May 2012 Social Security Administration (SSA) decision granting disability benefits is of record; however, medical records associated with that decision have not been associated with the claims file.  Although a remand is necessary to obtain the Veteran's SSA records with respect to the other claims on appeal, the Board finds that a remand of the tinnitus claim is not necessary because there is no indication that the SSA records would aid in substantiating the claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that "[t]he duty to assist is not boundless in its scope." Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  In Golz, the Federal Circuit held that not all medical records or all SSA disability records must be sought, but only those that are relevant to the Veteran's claim.  Id. at 1323 ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.").  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim." Id.  Relevance is not established where the identified records pertain to a "completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits."  Golz, 590 F.3d at 1323.  

During the Veteran's Travel Board hearing, he indicated that the SSA decision only addressed his PTSD, knee, and right wrist disabilities, and not tinnitus.  Further, a review of the May 2012 SSA decision which granted disability benefits for psychiatric disabilities and traumatic arthritis shows that the medical evidence considered in conjunction with that determination did not address tinnitus or problems with hearing loss.  For these reasons, the Board finds that SSA records are not relevant to the Veteran's claim for tinnitus and would not aid in substantiating that claim.  Accordingly, a remand for SSA medical records is not required for adjudication of the claim for service connection for tinnitus.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was afforded a VA examination in March 2008 and a May 2008 supplemental opinion is of record.   38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination and opinion obtained in this case are adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; and contains an adequate opinion with regard to service connection along with a statement of reasons bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not allow a combat Veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d 1331.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

After reviewing all the evidence of record, lay and medical, the Board finds that the competent, credible, and probative evidence of record demonstrates that tinnitus was not incurred in service.

The Veteran has reported during a June 2012 Board hearing and during a March 2008 VA audiological examination that he has recurrent tinnitus which started around February 2006, right after his returned home from Iraq.  The Veteran contends that tinnitus is related to noise exposure in service.  

The Veteran's DD Form 214 shows that he served two years and eleven months as a rifleman in the United States Marine Corps. The Board notes that the Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with the Veteran's duty MOS have a high probability of exposure to hazardous noise.  

The Veteran has described exposure to combat noise in service.  He also described an attack on his Humvee in service, and reported that he was dazed and disoriented during this incident; however, the Board notes that the Veteran did not specifically report the onset of tinnitus during this incident.  The Board finds that the Veteran's reports of combat noise exposure and his report of being stunned in a Humvee attack in service are consistent with the circumstances of his service as a combat veteran, and are thus, credible.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d).  However, the Veteran is still required to demonstrate a nexus between any currently diagnosed tinnitus and the reported in-service events.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).   The Board finds, based on the evidence of record, that while the Veteran has provided credible evidence describing combat exposure in service and exposure to hazardous noise in service; the Veteran has not provided credible evidence which establishes the onset of currently diagnosed tinnitus in service, nor is tinnitus due to hazardous noise exposure in service.  

Service treatment records contain no specific complaints or diagnoses relating to tinnitus in service.  The Veteran has reported experiencing tinnitus right after returning home from his deployment in Iraq; however, in a January 2006 post-deployment health assessment, the Veteran denied developing ringing in the ears during his deployment.  In a November 2007 post-deployment health reassessment, completed ten months later, the Veteran again denied having ringing of the ears.  While a September 2007 routine medical examination, completed in conjunction with the Veteran's Medical Board Evaluation, noted the presence of a standard threshold shift in the left ear on his hearing audiogram, no mention was made with respect to tinnitus or ringing in the ears.  

While the Veteran has reported in relation to his claim for disability benefits that he noticed the onset of tinnitus right after returning from his deployment in Iraq; service treatment records show that the Veteran specifically denied having tinnitus in a January 2006 post-deployment health assessment, and he again denied tinnitus in a November 2007 post-deployment health reassessment.  The Board finds that the inconsistencies in the Veteran's current reports with the reports made in January 2006 and November 2007 post-deployment health assessments, contemporaneous to the time of the alleged onset of tinnitus, weigh heavily against the credibility of the  more recent statements made for compensation purposes.  The Board finds it highly unlikely that the Veteran would deny the presence of ringing in the ears on questioning in both January 2006 and November 2007 if ringing in the ears was in fact present at that time.  Significantly, the Veteran did not mention problems with tinnitus at any other time during his period of service, even in conjunction with audiological evaluations completed during a Medical Board Evaluation prior to separation.  Tinnitus was not indicated until the Veteran initiated his present claim for service connection.  The Board finds that the absence of medical evidence of chronic symptomatology related to tinnitus in service is one other factor that weighs against the Veteran's credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not have the onset of tinnitus in service. 

The Veteran was afforded a VA audiological examination in March 2008.  The examination included a review of the claims file.  The examiner noted the Veteran's in-service nose exposure to weaponry, mortars, RPGs and combat fire fights.  He also noted post-service noise exposure as a target shooter and motorcyclist.  The Veteran was diagnosed with recurrent tinnitus.  The VA examiner provided a medical opinion in a May 2008 addendum to the March 2008 VA examination.  He noted pertinent findings from service treatment records, to include a temporary threshold shift shown on one audiological examination.  The VA examiner also noted that the Veteran denied tinnitus during post-deployment health assessments.  The VA examiner opined tinnitus was less likely than not caused by or a result of military noise exposure, reasoning that there was no evidence documenting that tinnitus was incurred in or aggravated by military service, and that the Veteran did not have a current ear-related condition that would support a relationship between tinnitus onset and military service.  He stated that the Veteran's military and civilian audiological and ontological history was reviewed and considered in forming this opinion.

The Board finds that the Veteran has not provided credible lay evidence demonstrating that tinnitus had its onset in service.  Additionally, a March 2008 VA examiner opined that tinnitus was not related to the Veteran's military noise exposure.  According to the United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board finds that the VA opinion dated in May 2008 is probative in that it based on an examination and interview of the Veteran in March 2008, included a review of the claims file, considered the Veteran's contentions in support of his claim, and contained a sound bases for finding that tinnitus is not related to service based on the relevant evidence of record.  The Board finds that the opinion was based on an accurate factual background consistent with the Board's own findings.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the Board finds that the competent, credible, and probative evidence of record does not establish a nexus between currently diagnosed tinnitus and noise-exposure in service.

To the extent that the Veteran's statements attempt to establish a nexus between currently diagnosed tinnitus and noise-exposure in service, there is no indication that the Veteran has the medical expertise to render such a diagnosis or opinion, thus, his statements have no probative value in this regard.  A layperson is not competent to provide medical evidence sufficient to establish causation.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, because the Board finds that the Veteran has not been credible in describing the onset of his tinnitus, the Board finds that he is similarly not credible in his reports relating tinnitus to incidents of noise exposure in service.  The Board has, therefore, accorded little probative weight to the Veteran's lay statements with regard to the etiology of his claimed tinnitus.  For these reasons, the Board finds based on the credible, competent, and probative evidence of record, that the Veteran's tinnitus is not etiologically related to service. 

C.  Conclusion

A preponderance of the evidence is against the Veteran's claim for service connection for tinnitus and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran submitted a copy of a May 2012 Social Security Administration (SSA) disability determination granted benefits based on psychiatric disabilities and traumatic arthritis; however, SSA medical records have not been associated with the claims file.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits).  

Generally, once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App 183, 187-88 (2002).  As noted above, "[t]he duty to assist is not boundless in its scope" and "not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim." Golz, 590 F.3d at 1321.  Nevertheless, in close or uncertain cases, "[a]s long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records."  Id.   

A review of the May 2012 SSA decision shows that the medical evidence considered in conjunction with that determination, aside from VA treatment records which are already of record, included opinions from state agency medical consultants submitted to e-file and a November 2010 examination by Dr. R.B. which may be relevant to the claims being remanded by the Board.  Thus, the Board finds that a remand for medical records held by SSA is necessary.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has reported during VA examinations that he injured his right shoulder while doing pull-ups or while doing physical training in service.  In a more recent June 2012 Travel Board hearing, the Veteran attributed current right shoulder pain to an accident in which he was thrown from a Humvee in service.  He reported that he was given pain medication by a corpsman in the field, but did not otherwise seek treatment for the shoulder in service.  The Veteran was afforded VA examinations in March 2008 and December 2009 to address his claimed right shoulder disability.  A March 2008 VA examination, completed one month after the Veteran's separation from service, reflects a diagnosis of right shoulder impingement syndrome.  December 2009 VA x-rays were normal; however, the radiologist noted that an MRI of the shoulder may be helpful to assess the rotator cuff tendon.  A medical opinion as to the etiology of a current right shoulder disability was not provided at the time of either VA examination.  In light of the "low threshold" as announced in McLendon v. Nicholson and the Veteran's diagnosed impingement syndrome shortly after separation from service, the Board finds that remand for a supplemental VA opinion is necessary to help determine if currently diagnosed right shoulder impingement syndrome is etiologically related to in-service injuries to the shoulder described by the Veteran.

The Veteran has claimed that currently diagnosed hypertension is secondary to his service-connected PTSD.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran was afforded a VA examination in November 2009 to address claimed hypertension.  The VA examiner opined that the Veteran's hypertension is secondary to service-connected PTSD; however, the VA examiner did not clearly address the theories of direct service connection or secondary service connection on the basis of aggravation.  For these reasons, the Board finds that a remand for a supplemental VA opinion is necessary.  The Board finds, however, that an additional VA examination is not necessary unless otherwise indicated by the VA examiner on remand. 

It appears, from the record, that the Veteran continues to receive treatment at the East Orange VA Medical Center.  The RO/AMC should obtain updated VA medical records on remand should associate them with the record.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim. If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The RO/AMC should obtain updated VA mental health treatment records from East Orange VA Medical Center dated from September 2010, and should associate them with the record.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

3.  Thereafter, the RO/AMC should refer the case to the VA examiner who conducted either the March 2008 or December 2009 VA examinations (or a suitable substitute) for a supplemental medical opinion addressing the nature and etiology of any currently diagnosed right shoulder disability.    If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand must be made available to the examiner for review.  The examiner must review the entire claims folder.

The Veteran in this case has reported that he injured his right shoulder while doing pull-ups or while doing physical training in service.  He alternately contends that he injured his shoulder in a Humvee accident in service, that he was given pain medication, but did not otherwise seek treatment for his shoulder. 

The examiner should identify all currently diagnosed right shoulder disabilities, to include right shoulder impingement syndrome, and should state, based on the available evidence, whether it is at least as likely as not that any such disability is etiologically related to the Veteran's military service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear rationale for his or her opinion with references to the evidence of record, to include lay evidence provided by the Veteran, and must provide a discussion of the facts and medical principles involved.  

4.  The RO/AMC should refer the case to the VA examiner who conducted the November 2009 VA examination (or a suitable substitute) for a supplemental medical opinion to address the theories of direct service connection and secondary service connection on the basis of aggravation (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand must be made available to the examiner for review.  The examiner must review the entire claims folder.

a.)  The examiner should state whether it is at least as likely as not that currently diagnosed hypertension is etiologically related to service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

b).  The examiner should state whether it is at least as likely as not that currently diagnosed hypertension is permanently aggravated by service-connected PTSD. 

If the VA examiner finds that hypertension is aggravated by service-connected PTSD; the examiner should identify any degree of disability due to hypertension prior to aggravation, as compared his current degree of disability due to hypertension. 

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for all opinions rendered with references to the evidence of record. 

5.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


